Opinion issued June 29, 2021




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-20-00200-CV
                         ———————————
 SOGO INDUSTRIES, LLC AND SATISHCHANDRA VARMA, Appellants
                                   V.
           TARQUIN POLYMERS & COLORS, INC., Appellee


           On Appeal from the County Civil Court at Law No. 1
                         Harris County, Texas
                     Trial Court Case No. 1125848



                       MEMORANDUM OPINION
      Appellants, Sogo Industries, LLC and Satishchandra Varma, filed a notice of

appeal from the trial court’s October 25, 2019 final judgment and January 22, 2020

order denying appellants’ motion for new trial.1

      We dismiss the appeal for lack of jurisdiction.

      On June 7, 2021, appellee, Tarquin Polymers & Colors, Inc., filed a motion to

dismiss appellants’ appeal for lack of jurisdiction, arguing that appellants’ notice of

appeal was not timely filed. More than ten days have passed since appellee filed its

motion to dismiss, and appellants have not responded. See TEX. R. APP. P. 10.3(a).

      Absent a timely filed notice of appeal, we lack jurisdiction over an appeal.

See TEX. R. APP. P. 25.1. Generally, a notice of appeal of a final judgment must be

filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1.

However, where a party timely files a motion for new trial, the deadline to file a

notice of appeal is extended to ninety days after the judgment is signed. See TEX. R.

APP. P. 26.1(a)(1). Here, after entry of the October 25, 2019 final judgment,

appellants timely filed a motion for new trial. Accordingly, any notice of appeal was

due to be filed on or before January 23, 2020. See TEX. R. APP. P. 26.1(a)(1).




1
      Although the trial court signed an order denying appellants’ motion for new trial on
      January 22, 2020, appellants’ motion for new trial was overruled by operation of
      law on January 8, 2020. See TEX. R. CIV. P. 329b(c) (motion for new trial is
      overruled by operation of law if trial court does not sign order ruling on motion
      within seventy-five days after judgment is signed).

                                           2
      Further, the time within which to file a notice of appeal may be enlarged if,

within fifteen days after the deadline for filing the notice of appeal, the party files a

notice of appeal in the trial court and motion for extension of time, complying with

Texas Rule of Appellate Procedure 10.5(b), in the appellate court. See TEX. R. APP.

P. 10.5(b), 26.3. Taking this fifteen-day extension into account, appellants’ notice

of appeal, and motion for extension of time to file their notice of appeal, was due to

be filed no later than February 7, 2020.

      Appellants filed their notice of appeal on February 10, 2020. Accordingly,

because appellants failed to file a timely notice of appeal, we lack jurisdiction over

their appeal of the trial court’s October 25, 2019 final judgment. See Gantt v. Gantt,

208 S.W.3d 27, 30 (Tex. App.—Houston [14th Dist.] 2006, pet. denied) (untimely

notice of appeal fails to invoke jurisdiction of appellate court).

      Additionally, this Court generally has jurisdiction only over appeals from final

judgments and specific interlocutory orders that the legislature has designated as

appealable orders. See CMH Homes v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011);

see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. As noted above, in addition

to the trial court’s October 25, 2019 final judgment, appellants also appeal from the

trial court’s order denying their motion for new trial. However, “[n]o appeal from

an order denying a motion for new trial exists separately from an appeal of the

underlying judgment.” Cornwell v. Cornwell, No. 02-17-00105-CV, 2017 WL


                                           3
6759031, at *1 (Tex. App.—Fort Worth Dec. 28, 2017, no pet.) (mem. op.); Macklin

v. Saia Motor Freight Lines, Inc., No. 06-12-00038-CV, 2012 WL 1155141, at *1

(Tex. App.—Texarkana Apr. 6, 2012, no pet.) (mem. op.) (dismissing appeal for

lack of jurisdiction because an “order denying a motion for reconsideration or

motion for new trial is not a judgment, and is not independently appealable”).

      Here, because appellants failed to timely file a notice of appeal of the trial

court’s October 15, 2019 final judgment, we also lack jurisdiction to consider an

appeal of the trial court’s order denying appellants’ motion for new trial, because the

order denying the motion for new trial “is not independently appealable.” See

Macklin, 2012 WL 1155141, at *1.

      Accordingly, we grant appellee’s motion, and dismiss the appeal for lack of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). All pending motions are dismissed

as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Guerra, and Farris.




                                           4